Winslow, J.
The complaint shows that Jelinck was committed to the Wisconsin Keeley Institute, to be cured of inebriety or habitual drunkenness, under the provisions of ch. 203, Laws of 1895. As this law was held unconstitutional by this court in the case of Wisconsin Keeley Inst. Co. v. Milwaukee Co. 95 Wis. 153, it is evident that no liability arose by reason of the commitment. This is admitted by the appellant, but it contends that it was the duty of the county to relieve and care for Jelinck, under sec. 1517, Stats. 1898, and that when this task has been performed by a private person, even without any previous commitment or contract, the county will be liable if its officers knew of the facts and made no objection and the pauper has been restored to health. The doctrine here invoked is that of ratification or estoppel.
There is considerable discussion, in the briefs, of the various statutes of the state with reference to the care and support of paupers, and the respective duties of towns and counties in that behalf, but we do not find it necessary to enter at length upon that field. The claim here is not for ordinary relief or care, but for the medical treatment of a pauper for what is termed inebriety, his board being simply a minor incident of the treatment. Neither the county board nor any county officer has authority under any specific statute to contract with a private person or corporation for such treatment and entail a liability therefor upon the county. *557Inebriates may, indeed, be received into county asylums under certain restrictions (Stats. 1898, sec. 604c), and may be committed to a county poor house (sec. 1513), and the county become liable for their care in whole or in part, but the statutes seem to go no further.
Thus it appears that the legislature has provided certain methods by which inebriety or habitual drunkenness may be dealt with, and we think it plain that by prescribing certain methods it has excluded other methods, and that the general provisions requiring the county or town to care for and relieve paupers refer to necessary food, clothing, ordinary medical treatment, and the like, and not to medical treatment looking toward the cure of inebriety as a disease. There was, therefore, no authority resting in any officer or public body to incur the liability here claimed in the first instance. Such being the case, there can be no ratification by the county. A county cannot ratify the unauthorized acts of its agents which are beyond the scope of its corporate powers. Frederick v. Douglas Co. 96 Wis. 411.
By the Court.— Order affirmed.
Bardeen, J., took no part.